Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman et al. (US 2018/0058744).
Regarding claim 1, Newman discloses an apparatus (freezer embodiment, as shown in Figs. 1-5, para. 34) for cooling products (40), comprising: 
a cooling chamber (formed by 28) with a conveyor (13) for conveying the products (40), while on top of the conveyor (as shown in Fig. 1), through the cooling chamber (formed by 28), 
at least one circulator (22) for circulating a cooling gas (34, as shown in Fig. 1) within at least a part of the cooling chamber (formed by 28, as shown in Fig. 1), 
a first aperture element (16, as shown in Fig. 1) arranged within the cooling chamber (formed by 28) above the conveyor (13, as shown in Fig. 1), the first aperture element (16) having a plurality of first aperture openings (one of 46, on 16 as shown in Fig. 1), 

Regarding claim 2, Newman discloses the conveyor (13) is designed such that a pressure gradient between the first side of the conveyor (high pressure 88) and the second side of the conveyor (low pressure 90) is generated when the first side of the conveyor is impinged with the cooling gas (para. 36, therefore there is a difference between the low and high pressure plenum and therefore forms a pressure gradient).
Regarding claim 3, Newman discloses the apparatus (freezer embodiment, as shown in Figs. 1-5, para. 34) is designed such that the products (40) can be received at the first side of the conveyor (40 shown on 13, as shown on Fig. 1 where the first side (the vertically top of the conveyer) necessarily has the products move through the first side).
Regarding claim 8, Newman discloses the apparatus (freezer embodiment, as shown in Figs. 1-5, para. 34) further comprises guiding elements (19, Fig. 1) for guiding a flow of the cooling gas (34, as shown by arrows in Fig. 1), wherein the guiding elements (19) are arranged within the cooling chamber (formed by 28) such that an impingement section (within 25) is formed adjacent to a first side of the conveyor (above and therefore adjacent to 13), in which the cooling gas (34) can impinge the first side of the conveyor (vertically to the conveyor 13, as shown in Fig. 1) having a first pressure (a gas necessarily has a pressure), wherein the first 
Regarding claim 9, Newman discloses the guiding elements (19) are arranged such that the cooling gas (34) can flow concurrently (via recirculation, para. 34), through the impingement section (within 25) and the at least one backflow channel (between 28 and 19, as shown by arrows in Fig. 1).
Regarding claim 11, Newman discloses the at least one backflow channel (between 28 and 19) is formed between at least one respective guiding element (19) and a boundary of the cooling chamber (28).
Regarding claim 13, Newman discloses a method for cooling products (via freezer embodiment as shown in Fig. 1), comprising the steps of: 
providing the apparatus of claim 1,
conveying (13) the products (40) through the cooling chamber (within 28) with the conveyor (13) on a top of the conveyor (13, as shown in Fig. 1), and 

Regarding claim 14, Newman discloses the products (40) are placed onto the conveyor (13) in such a way that each of the products (40) is assigned at least one of the aperture openings (46 on 16, as shown in Fig. 1) of the first aperture element (16).
Regarding claim 15, Newman discloses the cooling gas (shown by arrows through openings 46, Fig. 1) that penetrates through the at least one first aperture opening (46) assigned to a respective, one of the products (one of 40) impinges the product centrally (as shown on Fig. 1).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman, and in view of Hummrich et al. (US 8,549,866).
Regarding claim 4, Newman ‘744 discloses the first aperture openings (one of 46).
Newman does not disclose the first aperture openings (one of 46, of Newman ‘744) are slits oriented along a conveying direction of the conveyor, for the purpose of creating distinct air flow zones to individually control the flow to each product.
Hummrich teaches the first aperture openings (one of 46 of Newman, 22 of Hummrich) are slits oriented along a conveying direction of the conveyor, for the purpose of creating distinct air flow zones to individually control the flow to each product (Col. 8 lines 3-7).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the apparatus of Newman with having the first aperture openings are slits oriented along a conveying direction of the conveyor, as taught by Hummrich for the purpose of creating distinct air flow zones to individually control the flow to each product (Col. 8 lines 3-7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman, and in further view of Hummrich et al. (US 8,549,866).
Regarding claim 6, Newman, as modified in claim 5, does not disclose a second aperture element with a plurality of second aperture openings is provided such that the cooling gas penetrates through the second aperture openings after having passed the conveyor.
Hummrich, when combined with Newman, teaches the second aperture openings (one of 22, on the opposite ends of the conveyor) are slits (a long narrow opening 22 as shown in Figs. 1a-2) oriented along a conveying direction of the conveyor (horizontally along 31, as 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the apparatus of Newman, as modified, with having a second aperture element with a plurality of second aperture openings is provided such that the cooling gas penetrates through the second aperture openings after having passed the conveyor, as taught by Hummrich for the purpose of creating distinct air flow zones to individually control the flow to each product (Col. 8 lines 3-7). Where Newman teaches the first aperture element and when combined with the aperture element of Hummrich such that the cooling gas penetrates through the second aperture openings after having passed the conveyor, therefore teaching a second aperture element.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newman, and in further view of Markerjee et al. (US 4,481,782).
Regarding claim 7, Newman, as modified, discloses the first aperture element (16) and the first aperture openings (one of 46).
Newman, as modified, does not disclose the first aperture element and the second aperture element are designed and arranged such that each of the first aperture openings is aligned with a corresponding of the second aperture openings.
Markerjee teaches the first aperture element (12) and the second aperture element (14) are designed and arranged such that each of the first aperture openings (22) is aligned with a corresponding of the second aperture openings (23), for the purpose of reducing air turbulence to the product between aperatures (Col. 5 lines 57-60).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the apparatus of Newman, as modified, with having the first aperture element and the second aperture element are designed and arranged such that each of the first aperture .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2018/0058744) hereinafter Newman ‘744 and in view of Newman et al. (US 2004/0099005) hereinafter Newman ‘005.
Regarding claim 10, Newman ‘744 does not disclose at least two circulators are provided and wherein at least one of the guiding elements is arranged between the circulators.
Newman ‘005 teaches at least two circulators (29, as shown in Fig. 4) are provided and wherein at least one of the guiding elements (48, 49) is arranged between the circulators (as shown in Fig. 4), for the purpose of providing a modular system that can increase cooling capacity (para. 29)
Therefore, it would have been obvious at the time of the effective filing of the application to combine the apparatus of Newman ‘744 with having at least two circulators are provided and wherein at least one of the guiding elements is arranged between the circulators, as taught by Newman ‘005 for the purpose of providing a modular system that can increase cooling capacity (para. 29).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2018/0058744) and in view of Buhr et al. (US 1,865,168).
Newman discloses the impingement section (within 25) has a rectangular cross section perpendicular to a conveying direction of the conveyor.
Newman does not disclose the impingement section has a rectangular cross section perpendicular to a conveying direction of the conveyor.

Therefore, it would have been obvious at the time of the effective filing of the application to combine the apparatus of Newman with having the impingement section has a rectangular cross section perpendicular to a conveying direction of the conveyor, as taught by Buhr for the purpose of having a uniform air flow and consistent pressure to the products (p.2 lines 84-94).

Response to Arguments
Applicant’s arguments dated 9/30/2020 have been fully considered but they are not persuasive.   The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained.
Applicant argues (p.6 paras. 2-3) that Landis does not teach “and a second aperture element disposed below the conveyor, the second aperture element having a plurality of second aperture openings, and the cooling gas penetrates through the second aperture openings after having passed through the conveyor”. However, originally claim 5 was “a second aperture element with a plurality of second aperture openings is provided such that the cooling gas penetrates through the second aperture openings after having passed the conveyor”. Therefore, the original claim 5 has been amended and included in claim 1. Therefore, see the rejection above. Additionally, the argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HEATHER J HUDDLE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763